Citation Nr: 0825129	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a left knee 
disorder, as secondary to a right knee disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.  

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for a skin disorder of 
the feet. 

8.  Entitlement to service connection for a left wrist 
disorder. 

9.  Entitlement to service connection for residuals of a 
right eye injury. 

10.   Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1975 to December 1978.   This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks service connection for residuals of a low 
back injury, a right knee disorder, a left knee disorder as 
secondary to a right knee disorder, a right ankle disorder, 
hearing loss, tinnitus, a skin disorder of the feet, a left 
wrist disorder, residuals of a right eye injury, and 
headaches.  The record shows that the veteran submitted a 
statement from a private examiner in which he stated that the 
veteran had been under his care since January 1995 and that 
he had reviewed the veteran's Navy medical records.  He 
offered the opinion that after reviewing the service records 
and taking into consideration the veteran's current 
conditions, which he noted included the back, knee, right 
ankle, left wrist, a skin condition, hearing loss, tinnitus, 
a right eye condition, and headaches, it was as likely as not 
that they were the result of an accident or injuries while 
the veteran was on active duty in the Navy.  He also stated 
that the veteran's left knee complaints were as likely as not 
secondary to overuse syndrome, since the veteran injured his 
right knee in service and he tends to favor that knee.  

The veteran has not been examined by VA and he argues that a 
VA examination should be performed.  (See, March 2004 veteran 
statement, and November 2004 NOD).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Here the record 
shows that the veteran was treated in service for right knee 
complaints, skin complaints related to his feet, right ankle 
complaints, headaches, back complaints, and removal of a 
foreign body from the right eye.  His separation examination 
report of December 1978 shows a decrease in his hearing by 
audiometric readings from those documented at service 
entrance in December 1975.  While the private examiner has 
noted that he was provided with the veteran's service 
records, the exact records reviewed have not been documented.  
As well, the examiner did not have access to the veteran's 
claims file.  Under the circumstances, and particularly given 
private doctor's statement associating the disorders with 
service, the Board is of the opinion that VA is required to 
obtain a medical opinion in this case.  See generally, 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Additionally, while the veteran was provided VCAA notice in a 
March 2004 letter, that document addressed only direct 
service connection and did not address secondary service 
connection.  Nor has he been provided notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  Such notice should be provided to him.  

On remand, the veteran's treatment records related to his 
post-service right eye surgery, left ear surgery in 2002, and 
from Sun City Hospital should be obtained.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that addresses 
secondary service connection and an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Make arrangements to obtain the 
veteran's treatment records related to 
his post-service right eye surgery, left 
ear surgery in 2002, and his records from 
Sun City Hospital.

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination to evaluate 
his low back, right knee, left knee, 
right ankle, and left wrist.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review, and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
studies, to include x-rays if warranted, 
should be accomplished.  

The examiner should document all current 
findings and offer an opinion, with 
complete rationale, as to whether it is 
at least as likely as not ( a 50 percent 
probability or greater) that any current 
low back, right knee, right ankle, or 
left wrist disorder had its onset during 
active service or is related to any in-
service disease or injury.  

As to the left knee, the examiner should 
state whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any current left knee disorder was 
caused or aggravated by a right knee 
disorder.    

4.  Schedule the veteran for a VA 
neurological examination to evaluate his 
headaches.  The claims file and a copy of 
this remand must be made available to the 
examiner for review, and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should offer an opinion, 
with complete rationale, as to whether it 
is at least as likely as not ( a 50 
percent probability or greater) that any 
current headache disorder had its onset 
during active service or is related to 
any in-service disease or injury.

5.  Schedule the veteran for a VA eye 
examination to evaluate his right eye.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review, and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should offer an opinion, 
with complete rationale, as to whether it 
is at least as likely as not ( a 50 
percent probability or greater) that any 
current right eye disorder had its onset 
during active service or is related to 
any in-service disease or injury.

6.  Schedule the veteran for a VA 
ear/audiological examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review, and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should offer an opinion, 
with complete rationale, as to whether it 
is at least as likely as not ( a 50 
percent probability or greater) that any 
current hearing loss or tinnitus had its 
onset during active service or is related 
to any in-service disease or injury, 
including noise exposure.

7.  Schedule the veteran for a VA skin 
examination.  The claims file and a copy 
of this remand must be made available to 
the examiner for review, and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should offer an opinion, 
with complete rationale, as to whether it 
is at least as likely as not ( a 50 
percent probability or greater) that any 
current skin disorder of the feet had its 
onset during active service or is related 
to any in-service disease or injury.

8.  Following completion of the above, 
readjudicate the veteran's claims.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




